Citation Nr: 0414068	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  03-15 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly pension for a dependant spouse 
by reason of being in need of the regular aid and attendance 
of another person or at the housebound rate.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to July 
1959.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appellant requested a RO hearing in a statement received 
in July 2002.  However, that request was withdrawn as 
reflected in a September 2002 memorandum from the Nashville 
RO.  


REMAND

The Board observes that additional development is necessary 
prior to the completion of its appellate review.  In 
particular, the Board notes that the appellant has not been 
afforded an official examination in connection with her 
current claim.  In addition, new evidence was received on 
behalf of the appellant's claim in October 2003.  A remand is 
required, as it is not clear that the appellant waived her 
right to have the RO consider the new evidence in the first 
instance.  Thus, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Circ. 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992).  In 
view of the foregoing, the case is remanded to the RO for the 
following actions:  

1.  The RO should afford the appellant a 
VA aid and attendance/housebound 
examination in order to determine the 
current nature and severity of her 
medical and psychiatric conditions and 
their impact on her activities of daily 
living.  All indicated special studies 
should be accomplished.  The examiner 
should state where the appellant is or is 
nearly blind, whether she is able to keep 
herself clean and presentable, requires 
frequent adjustments of prosthetic 
device, is able to feed herself and 
protect herself from the hazards incident 
to her environment or is bedridden.  
Finally, the examiner should state 
whether the appellant is so helpless as 
to require the aid and attendance of 
another person.  

2.  Thereafter, the RO should 
readjudicate the claim, considering all 
additional evidence and development.  If 
the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).  



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




